We are of the opinion the legislative intent is plainly manifested in the Act here in question wherein the definition of a "labor dispute" as set forth in the federal statute was adopted as the definition to be followed in cases arising thereunder. And the decisions of the Supreme Court of the United States arising under that federal statute and noted in the majority opinion (New Negro Alliance v. Sanitary Grocery Co., 303 U.S. 552, 304 U.S. 542, 58 S. Ct. 703, 82 L. Ed. 1012; Lauf v. E. G. Shinner  Co., 303 U.S. 323, 58 S. Ct. 578, 82 L.Ed.872) clearly demonstrate that the facts in the instant case constitute a labor dispute, a jurisdictional dispute pure and simple. And when our statute was passed these decisions had been rendered giving such broad meaning to a labor dispute. Statutes of other states are of no interest as our Act stands alone and merely adopts the meaning of a labor dispute found in the federal statute. We consider the legislative intent too clear for further elaboration and that the treatment of this question in the opinion of Judge Simpson of the Court of Appeals suffices for all purposes, though we do not wish to be considered as committing ourselves to that part of the opinion relating to the Pesnell and Drummond cases cited therein which were controlled by the Act of 1935 and did not concern the Act of 1939 containing the present definition of a "labor dispute" and as now found in Tit. 26, § 214, subd. A, Code 1940. Ex Parte Pesnell, 240 Ala. 457, 199 So. 726.
We consider further discussion unnecessary for the reason that, as we view it, and with all due respect to the majority opinion, the opinion of Judge Simpson of the Court of Appeals fully treats the question of the change in the statute as applicable to this case, and his views thereon suffice for all purposes here and are expressive of our own conclusions.
We, therefore, very respectfully dissent.
                              On Rehearing.